Citation Nr: 1014046	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE


Entitlement to service connection for a duodenal ulcer and 
its residuals.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran had active service from August 1950 to March 
1951.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that determined that no new and material evidence had 
been submitted to reopen the claim.  The RO later reopened 
the claim for service connection for a duodenal ulcer, but 
then denied service connection on the merits.

In September 2009, the Board reopened the claim and remanded 
the issue for a search for available records.  That decision 
notes that the Veteran had requested a hearing, but later 
withdrew the request.  Since the previous remand, the Court 
has issued guidance pertinent to this case.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms regardless 
of how those symptoms are diagnosed or labeled.  That 
holding, applied to this case, requires that all current 
symptoms of a duodenal ulcer and/or its residuals be 
considered for service connection.  Thus, the issue listed on 
page 1 has been recharacterized to reflect that any residual 
of a previous duodenal ulcer must also be considered for 
service connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

There is controversy over whether the Veteran entered active 
service with a duodenal ulcer, or whether it began shortly 
after entry into active service.  For the following reasons, 
this controversy is resolved in favor of the Veteran.  

The Veteran's service personnel and service treatment records 
(STRs) reflect that he was inducted into and commenced active 
military service with the Army in August 1950.  An induction 
examination report dated August 16, 1950, reflects that the 
Veteran was in sound condition, as no diagnosis was entered, 
nor was a relevant abnormality mentioned.  

The STRs further reflect that on September 30, 1950, the 
Veteran complained of pain after eating.  In October 1950, an 
upper gastric study revealed an ulcer crater in the duodenal 
bulb.  In November 1950, he was hospitalized for increased 
epigastric pains.  A duodenal ulcer was diagnosed.  

A report dated November 24, 1950, notes that past history was 
"non-contributory" but then states that symptoms existed 
prior to active service, noting that the Veteran had, in the 
past, experienced milder, but similar, symptoms.  By February 
1951, it was determined that the Veteran would not recover 
back to full duty due to the ulcer and a medical discharge 
was arranged. 

A Medical Board proceedings Form WD AGO 8-118, date-stamped 
February 20, 1951, reflects that the Veteran became 
incapacitated in November 1950 due to duodenum ulcer that was 
not a line of duty condition, that did exist prior to 
service, and was not permanently aggravated by active duty.  
The form notes that the date of origin of the incapacity was 
"undetermined."  

Resolving the question of whether the duodenal ulcer pre-
existed active service, it is important to note the 
conflicting evidence.  The entrance examination report found 
the Veteran sound.  A November 24, 1950, report states that 
past history was "non-contributory," but then concludes 
that the Veteran entered active military service with a 
duodenal ulcer.  Third, the February 1951 report notes that 
the date of onset of the ulcer is "undetermined."  Fourth, 
the Veteran has reported that to his knowledge he did not 
have an ulcer prior to entry.  Of these, the entrance 
examination is of the utmost importance.  

Where the military examiner has found the soldier to be sound 
at entry, VA has an onerous burden of proof to meet in order 
to establish the preexistence of a disability discovered 
during service.  VA's legal threshold for reversing an 
entrance examination report and finding a pre-existing 
condition is far higher than the Army's.  Thus, even though 
the Army concluded that an ulcer preexisted active service, 
VA must consider its own rules in this regard.  VA's rules 
are as follows:

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

As noted above, the clear and unmistakable evidence 
requirement to rebut the presumption of soundness applies 
only where a defect is not "noted" on examination at 
entrance.  A disease or injury first noted during active 
service subsequent to the entrance examination (as this case 
has presented) may be denied service connection only where VA 
proves by clear and unmistakable evidence that the condition 
existed prior to service and then proves  by clear and 
unmistakable evidence that the disease was not aggravated 
therein.  The presumption of aggravation arises instantly and 
does not require that the evidence first show an increase in 
disability.  Cotant v. Principi, 17 Vet. App. 116 (2003).  
See also VAOPGCPREC 3-2003.  

In this case, there is some evidence of pre-existing stomach 
pains, but there is no pre-service diagnosis of duodenal 
ulcer, nor is there even a suggestion that a diagnosis of 
duodenal ulcer was ever made prior to active service.  Thus, 
it is arguable whether an ulcer did exist prior to service.  
Supporting this conclusion are post-service treatment records 
of symptoms that turn out to be acute bouts of gastritis and 
reflux that have perplexed at least one gastroenterologist 
(see Dr Hughes's report of October 29, 2002).  These reports 
call into question whether the pre-service symptoms were also 
of gastritis and reflux, rather than an ulcer.  Even the 
Medical Board Form WD AGO 8-118 of February 1951 notes that 
the date of origin of the ulcer was "undetermined."  

Thus, without more evidence than simply the Veteran's 
recollection of pre-service epigastric pains, it cannot be 
concluded that a duodenal ulcer clearly and unmistakably 
existed prior to active service.  The Board need inquire no 
further, as the proof required, that is, clear and 
unmistakable evidence of a pre-service diagnosis of an ulcer, 
has not been presented.  Although the Army made a judgment in 
February 1951 that an ulcer must have existed prior to entry, 
no evidence that rises to the threshold of "clear and 
unmistakable" evidence of this has been submitted.  
Therefore, the Veteran must be accorded the presumption of 
soundness upon entry.  

The next issue is service connection.  Because a duodenal 
ulcer arose during active service and precipitated the 
Veteran's medical discharge, and because a gastric ulcer 
represents a chronic disease listed at 38 C.F.R. § 3.309, 
continuity of symptoms need not be shown.  According to 
38 C.F.R. § 3.303 (b), "With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected unless 
clearly attributable to other causes."  

The post-service treatment records reflect that in August 
2003, the Veteran reported, "1964, half of my stomach and 1/2 
bowel was removed."  More recent reports note that the 
Veteran continues to take various medications for relief of 
stomach symptoms.  A January 2005 endoscopy and February 2005 
addendum report reflect that the stomach was bleeding from a 
gastric anastomosis and Billroth II (anastomosis is a 
resection and joining of previously separated organ segments, 
Dorland's Illustrated Medical Dictionary 69 (28th ed. 1994)) 
(Billroth II is a partial resection of the stomach with 
anastomosis of the resected stomach to the jejunum [i.e. the 
duodenum is removed], Dorland's Illustrated Medical 
Dictionary 1181 (28th ed. 1994)).  A July 2006 VA report 
notes chronic gastrointestinal-related blood loss from 
gastric anastomosis and prior Billroth II.  The chronic blood 
loss had produced a severe iron deficiency, for which the 
Veteran takes iron supplements.

Thus, although the Veteran no longer has a duodenal ulcer for 
service connection, the facts strongly suggest that the 
duodenal ulcer was resected long ago and that what remains 
are possible residuals-severe residuals-of that resection.  
Because the Board is not permitted to use its own medical 
judgment in this area, additional medical information would 
be helpful prior to adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination by 
a gastroenterologist or other appropriate 
specialist.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a history of 
relevant symptoms from the Veteran and 
answer the following:

1.  Did the duodenal ulcer shown 
during active service lead to the 
Billroth II operation?

II.  If the answer to question I 
above is "yes" then what is/are 
the current residuals of the prior 
Billroth II anastomosis?

III.  For any other gastric-related 
or anemia-related symptom, is it at 
least as likely as not that it is 
caused or aggravated by the prior 
Billroth II anastomosis?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
Veteran's claim.  No action by the Veteran is required until 
he receives further notice; however, the Veteran is advised 
that failure to report for an examination without good cause 
might have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

